COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-118-CR





JOHN F. PRATHER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant John F. Prather attempts to appeal from his conviction for theft.  The trial court’s certification states that this “is a plea-bargain case, and [Prather] has NO right of appeal.”  
See 
Tex. R. App. P.
 25.2(a)(2), (d).  We informed Prather’s appointed counsel by letter dated April 18, 2008, that the appeal may be dismissed unless she or any party desiring to continue the appeal filed a response by April 28, 2008, showing grounds for continuing the appeal.  No response has been filed.  
See 
Tex. R. App. P.
 25.2(d), 44.3.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or to those cases where the appellant obtained the trial court’s permission to appeal.  
See
 Tex. R. App. P.
 25.2(a)(2)(A), (B).  According to the trial court’s certification, neither of these circumstances apply because the certification states that there is no right to appeal.  Because the trial court’s certification affirmatively shows that Prather has no right of appeal, we dismiss the appeal.  
See 
Tex. R. App. P.
 43.2(f); 
High v. State
, 115 S.W.3d 581, 582 (Tex. App.—Waco 2003, pet. ref’d).



PER CURIAM

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)

DELIVERED:  May 8, 2008	

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.